Duckworth, Chief Justice.
1. Where, under the authority of Code § 27-2905, three different judges of the superior court approved an itemized bill of costs claimed by officers of the court presenting the same for approval, in order to nullify the approval thus made, all three orders approving the cost list would have to be invalid; and if any one of the orders is a valid order, the other two could be disregarded, as the cost list thus approved would still stand approved.
2. The petition to vacate and set aside the judgments of three judges approving insolvent costs due certain named court officials of Banks County, Georgia, showing that the final judgment made by Honorable John C. Houston, Judge of the Superior Court, Piedmont Circuit, confirms two previous orders and reapproves the insolvent-cost list in question, and was approved by him within a period of seven years since the passage of the act of 1949 (Ga. L. 1949, p. 1168), declaring a limitation of seven years after which the lien of said court officials shall be barred, fails to allege any reason to vacate and set aside said judgment approving the same in accordance with Chapter 27-29 of the Code. The allegations that it would have been physically impossible for Judge Houston to have examined and audited all 59 pages of the insolvent-cost list thus approved; that the court officials failed to properly apprise the court of previous orders entered in the court records already adjudicating insolvent costs due, that the solicitor-general failed to keep accurate records of court transactions, and failed to file reports as required by law — all of which are mere conclusions of the pleader without showing wherein the costs herein approved had already been approved and paid to others, or in what manner any of the actions of the court officials would affect the validity of the judgment — do not allege any fact showing fraud requiring the judgment approving the cost list here in question be set aside, and the court did not err in sustaining the demurrers filed thereto. Code (Ann.), Ch. 27-29; Duer v. Thweatt, 39 Ga. 578; Jewell v. Martin, 121 Ga. 325 (48 S. E. 929); Hanleiter v. Spearman, 200 Ga. 289 (2) (36 S. E. 2d 780); Banks County v. Stark, 88 Ga. App. 368 (77 S. E. 2d 33).

Judgment affirmed.


All the Justices concur, except Wyatt, P. J., not participating.